ER         ORNEY        GENERAL
                           OFTEXAS




Honorable Karl Cayton
County Attorney
Dawson County
Lamesa, Texas

Dear Sir:

                                     opinion No. o-3946
                                     Re: Does the justice of the
                                          peace still remain local
                                          registrar in his precinct
                                          even when the precinct
                                          incorporates a city of
                                          more than 2,500 population,
                                          and a related question9

          Your request for an opinion of this Department on the
questions stated herein has been received.

            We quote from your letter as follows:

          "I would like an interpretation of House Bill
     No. 821, Section Three, which provides for a Primary
     Registration District and provides that the Justice
     of the Peace shall be the Local Registrar, and in
     cities of 2,500 the City Clerk or Secretary shall
     be the local Registrar of Births and Deaths.

          "Question: Does the Justice of the Peace still
     remain local registrar in his precinct even when that
     precinct incorporates a city of more than 2,500 popula-
     tion? Should he continue to register all births and
     deaths in his entire precinct, regardless of whether
     or not such births or deaths occur in a city of more
     than 2,500 population?"

          Rule 36a of Article 4477, Vernon's Annotated Civil Stat-
utes, before being amended by House Bill No. 821, Acts, 47th Leg-
islature, 1941, Regular Session, read as follows:

          "For the purposes of this Act the State shall be
     divided into Primary Registration Districts, as follows:
Honorable Karl Cayton, page 2 (O-3946)



          "Each Justice of the Peace Precinct and each incor-
     porated town of 2,500 or more population, according to
     the United States Census, shall constitute a Primary
     Registration District, p rovided the State Board of Health
     may combine two or more Registration Districts, or may
     divide a Primary Registration District into two or more
     parts, so as to facilitate registrations, and in cities
     of 2,500 or more, according to the last United States
     Census Report, where births and deaths are registered
     in accordance with a City Ordinance not in conflict
     with this Act, the City Clerk shall be the Local Registrar
     of Births and Deaths.

          "It is hereby declared to be the duty of the Justice
     of the Peace in the Justice of the Peace Precinct, and
     the City Clerk or City Secretary in the city of 2,500
     or more population to secure a complete record of each
     birth and death that occurs within their respective
     jurisdictions, and is required by this Act."

          House Bill No. 821,   supra, provides in part as follows:

          "That Section 3 of Senate Bill No. 46, Chapter 41,
     page 1.16, Acts of the Fortieth Legislature, First Called
     Session, as amended by Senate Bill No. 20, Chapter 4,
     page 7, Acts of the Forty-first Legislature, First Called
     Session, be amended so as to hereafter read as follows:

          "Sec. 3.

          "For the purposes of this Act the State shall be
     divided into Primary Registration Districts as follows:
     peachJustice of the Peace Precinct and each incorporated
     town of two thousand, five hundred (2,500) or more popula-
     tion, according to the last United States Census, shall
     constitute a Primary Registration District, provided
     the State Board of Health may combine two or more Regis-
     tration Districts, or may divide a Primary Registration
     District into two or more parts, so as to facilitate
     registration, and in the Justice of the Peace Precinct,
     the Justice of the Peace shall be Local Registrar, and
     in cities of two thousand, five hundred (2,500) or
     more, according to the last United States Census reports,
     the City Clerk or City Secretary shall be the local
     Registrar of Births and Deaths.

          "It is hereby declared to be the duty of the Justice
     of the Peace in the Justice of the Peace Precinct, and
     the City Clerk or City Secretary in the city of two thousand,
Honora.bleKarl Cayton, page 3 (O-3946)



     five hundred (2,500) or more population, to secure a com-
     plete record of each birth and death that occurs within
     their respective jurisdictions, and have same recorded
     in the County Clerk's office in their respective counties
     on or before the tenth of the following month."

          In the absence of any statement or facts to the contrary,
for the purposes of this opinion, we assume that the State Board of
Health has not combined the primary registration districts under
consideration. This being true, we think the above quoted provi-
sions *ofHouse Bill No. 821 specifically answer your questions.
It will be noted that each justice of the peace precinct and each
incorporated town containing a population of 2500 inhabitants, or
more, zaccordingto the last United States census, constitute a pri-
mary registration district. It is further specifically provided
that 13 the justice of the peace precinct, the justice of the peace
shalloe the local registrar, and in incorporated towns or cities
containing 2,500 inhabitants or more, according to the last United
States census report, the city clerk or city secretary shall be
the local registrar of births and deaths. The justice of the peace,
acting as local registrar of births and deaths is required to se-
cure a complete record of each birth and death that occurs within
his respective jurisdiction, and a like requirement is imposed upon
the city clerk or city secretary in an incorporated city or town
containing 2,500 inhabitants or more, according to the last United
States census, and each local registrar is required to have recorded
in the county clerk's office in their respective counties on or be-
fore t~hetenth of the following month a complete record of each
birth                   ./-.




Honorable Karl Cayton, page 4 (O-3946)



            Trusting that the foregoing fully answers your inquiry,
we are

                                              Yours very truly

    APPROVED SF2 19, 1941                ATTORNEY GFXZRALOFTEXAS

     /S/ Grover Sellers
                                         By   /s/ Ardell Williams
    FIRST ASSISTANT                               Ardell Williams
    ATTORNEY GENERAL                                    Assistant

AW:AMM:LM


                                        APPROVED
                                        OPINION
                                       COMMITTEE

                                       BY /s/ BWB
                                         CHAIRMAN